By the Court.
The plaintiff has no legal ground of exception to the instructions that were given to the jury instead of those for which he asked. The instructions which the court gave stated the law correctly.
But the exception to the admission of paroi evidence to prove the issuing of a warrant against the plaintiff, and his arrest thereon, must be sustained. The warrant could be legally proved only by producing it or a verified copy of it, unless upon the defendant’s showing that neither it nor such copy of it could be produced New trial granted.